Title: [Diary entry: 4 September 1786]
From: Washington, George
To: 

Monday 4th. Mercury at 74 in the Morning—86 at Noon and 82 at Night. Clear and very warm with scarcely a breath of wind all day & that from the Southward. Majr. Washington went up to Alexandria on my business & did not return till Night. I rid to Muddy hole & Dogue run Plantations and to the Mill and meadow. At Muddy hole the overseer began this morning to

sow wheat again among Corn, but the ground was full wet and heavy for it. At Dogue run the People were repairing my outer Fences. Too much wet in the meadow to work on the middle ditch. The ditchers proposed doing it to morrow if the waters contind. to subside.